DETAILED ACTION

Claim Objections
Claim 6 is objected to because of the following informalities:  In line 3, please replace “alcaligenes” with “Alcaligenes”.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 is drawn to a composition comprising an aqueous solution containing hydrophilic fine particles including glycogen and/or hydrophilic fine particles including dextrin.  It is unclear from claim language whether the aqueous solution contains some unrecited hydrophilic fine particle in addition to glycogen and/or dextrin, or whether the term “fine particles” describes the physical state of glycogen and/or dextrin in the aqueous solution.  Given that glycogen and dextrin are soluble in water, it is also unclear whether claim intends to describe the physical state of glycogen and/or dextrin prior to dissolution in aqueous medium or whether claim describes an aqueous solution that seemingly contains glycogen and/or dextrin in particulate form.  Based on these considerations, claim is deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.   Dependent claims 2-11 are subsumed under the rejection.   




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korenevski et al. (US 2019/0117681; relying on provisional date of May 4, 2016).
Korenevski et al. teaches that phytoglycogen/glycogen particles having a particle size in a range of 30 to 150 nm (0.030 to 0.150 µm) are rapidly dissolved in water.  Additionally, stable dispersions of phytoglycogen/glycogen may be obtained at concentrations of up to 30 %.  See paragraph [0046].  Claim 3 is rejected as it merely limits further an optional element. 

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pridgeon et al. (US 8,080,648).
Pridgeon et al. discloses use of an aqueous solution of mussel glycogen (10 mg/mL; 1 wt % ) for precipitating RNA; see col. 11, line 8.  Claim 3 is rejected as it merely limits further an optional element. 

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BIOGLYCOGENTM product data sheet.
The BIOGLYCOGENTM product data sheet from Glico Nutrition shows that the enzymatically produced glycogen has a particle size of 20 to 60 nm (0.02 to 0.06 µm) and is soluble in water, producing opalescent solutions.  The data sheet shows that this product, as of November 2010, had yet to be approved as a food ingredient in countries other than the USA.  This is evidence that this product and its solutions were available to the public since at least 2010. 








Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo et al. (US 7,956,133).
Endo et al. discloses a step of dissolving 11.4 g of dextrin in water.  The dextrin is commercially available as Amycol 7H, which is substantially the same dextrin utilized in instant invention.  
  
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alakhov et al. (US 2011/0207764).
Alakhov et al. teaches an aqueous solution containing cyclodextrin (paragraph [0040]).  

Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dodd et al. (US 5,882,638).
Dodd et al. teaches application to human skin a topical, aqueous solution containing from about 0.1 wt % to about 5 wt % of uncomplexed cyclodextrin.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        July 16, 2022